Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/21/21 has been entered. Claims 1, 3, 6, 14, 15 and 18 have been amended. Claim 19 is new. Claim 4 and 11 has been cancelled. Claims 1-3, 5-10, 12-19 are pending. Claims 1-3, 5-10, 14-17 and 19 are under examination. Claims 12-13 and 18 are withdrawn.

Claim Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the cancellation of the claim.

The rejection of claim(s) 14 and 16-17 under 35 U.S.C. 102(a)(1) as being rejected by Baker et al. US 2014/0093537 4/3/14 is withdrawn in view of the amendment to the claims.
The rejection of claim 1, 3, 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2014/0093537 4/3/14 in view of  Jackson, James W (“Jackson”) US 2004/0037846 2/26/04 is withdrawn in view of the amendment to the claims.

The rejection of claim 1 and 4 under 35 U.S.C. 103 as being unpatentable over Baker et al. US 2014/0093537 4/3/14 in view of  Murdin et al. US 2008/0112965 5/15/2008 is withdrawn in view of the amendment to the claims.




Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-10  is/are rejected under 35 U.S.C. 102(a)(1) as being rejected by Baker et al. US 2014/0093537 4/3/14.
With respect to claim 1, Baker et al disclose a vaccine composition comprising:
(a)    an immune enhancing nanoemulsion, wherein the nanoemulsion comprises an oil-in-water nanoemulsion or a dilution thereof (see paragraph 28 and 65); and
(b)    at least one chlamydia bacteria antigen, wherein the chlamydia bacteria antigen is whole chlamydia (see paragraph 26, 58 and 288) 
With respect to claim 2, the nanoemulsion is bacteria inactivating. See paragraph 123. 
With respect to claim 7, the immune enhancing nanoemulsion is capable of inducing Th17 immune responses or balanced Th1/Th2 immune response (paragraph 27) and interferon gamma (paragraph 29).

With respect to claim 9, the vaccine composition further comprises
(a)    an adjuvant; and/or
(b)    a pharmaceutically acceptable carrier. See paragraph 10 and 21.
With respect to claim 10, the vaccine composition is formulated for administration via the parenteral, intravaginal route, oral or nasal (paragraph 105 and 313); and/or
(b)    the vaccine composition is formulated for parenteral administration, which is subcutaneous or intramuscular injection (see paragraph 105).
Response to Applicant’s Arguments
Applicant argues that Baker does not teach that the Chlamydia bacteria antigen is derived from a chlamydia protein as set forth in part (b) (iii) of claim 1 and that Baker et al disclose a long list of potential bacterial immunogens but does not teach or suggest a single chlamydia protein that may be used as a chlamydia bacteria antigen.
Applicant’s argument has been carefully considered but is not found persuasive. This is because in claim 1 the at least one bacterial antigen is a whole chlamydia which is disclosed in the composition of Baker et al. Claim 1 is not limited to the isolated or recombinant antigens or chlamydia bacteria antigens derived from those set forth in part (b)(iii). In addition, Baker et al disclose whole chlamydia irrespective of how many other antigens listed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 14-17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohane et al. US 2011/0293664 12/1/2011 in view of Bielinska et al. Crit Rev Immunol. 2010; 30(2) cited in IDS.
Cohane et al disclose an immunogenic composition comprising isolated Chlamydia  trachomatis antigens (see paragraph 3 and 55), wherein the composition comprises at least one chlamydia bacteria antigen derived from CT144, CT687, CT242, CT823, CT111 (paragraph 11, 30) wherein the antigen can be fused recombinantly to a tag to form a fusion protein (see paragraph 12), wherein the composition comprises a pharmaceutically acceptable excipient and adjuvant such as an oil emulsion and/or 
Claim 5: the Chlamydia antigen is present in an immunogenic peptide fragment i.e. immunogenic portions thereof. See paragraph 51.
Claim 10: the composition is administered via the oral, intranasal or subcutaneous, intraperitoneal, intramuscular, or intravaginal route.
With respect to claim 14, the composition further comprises a viral antigen (see paragraph.
With respect to the viral antigen in claim 14-17, the adjuvant includes viral like particles which comprises viral proteins (paragraph 90).
Cohane et al does not disclose that the oil emulsion or emulsifier based adjuvant is an immune enhancing nanoemulsion, wherein the nanoemulsion comprises an oil in water nanoemulsion or dilution thereof.
Bielinska et al teach that nanoemulsions are oil in water formulations that adjuvant viral and bacterial antigens in vaccine preparations. See page 1 last paragraph. Bielinska et al disclose that the emulsion is mixed with an antigen or pathogen, and the latter is inactivated by the inherent surface active nature of the emulsion. See page 2 first paragraph. The nanoemulsion is W805EC (see page 2 under materials and methods) which as evidenced by the instant specification has a droplet size or particle size of approximately 400 nm. See Applicant’s specification at paragraph 121.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have mixed the composition of Cohane et al with an nanoemulsion oil in water adjuvant, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that  Cohane et al disclose that an oil emulsion or emulsifier can be used as adjuvant and Bielinksa et al teach that nanoemulsion are oil in water formulation that adjuvant viral and bacterial antigens in vaccine preparations.

Status of the Claims
Claims 1-3, 5-10, 14-17 and 19 are rejected. Claims 12-13 and 18 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645